Woods, J.
The statute provides, that “ any person, of the age of twenty-one years, who shall have resided in any town in this State, and being taxed for his poll for seven years in succession, shall have paid all taxes legally assessed upon his poll and estate during that term, shall thereby gain a settlement.”
The pauper, in this ease, resided less than seven years in the town of Freedom, but paid taxes for seven successive years, and the question is, whether the statute requires a residence for the whole period, or whether a residence for a part of the period be sufficient, if the party be *281actually taxed for his poll and pay the taxes. The statute requires residence, and the payment of taxes for seven years, but does not, it is said, require the residence to continue through the whole period.
In Wakefield v. Alton, 3 N. H. Rep. 380, it was decided that in order to acquire a settlement by having real estate of the value of one hundred and fifty dollars, &c.,-and paying all taxes assessed on him and his estate for four years in succession, the ownership of the property and the payment of the taxes assessed must coexist throughout the period of four years, and that it was not sufficient that the party paid the taxes, if, before the expiration of the period, he parted with the property. The court refer to a case in Massachusetts in which a similar point was decided.
In Weare v. New-Boston, 3 N. H. Rep. 203, there was a residence for seven years, but actual taxation for only a part of the time, and it was held not sufficient to establish a settlement.
These cases seem to furnish a rule for the construction •of the statute, to the effect that the term of time mentioned in the clauses which were brought under examination, is intended to qualify the several acts required, as the conditions of gaining a settlement; and the clause is to be read, by repeating the words denoting the time, in connection with each of the acts required to be performed.
Such construction appears to be a reasonable one. If less than seven years’ residence be deemed under the statute as sufficient, bow much time is necessary ? The requisition as to residence would be left in great uncer-' tainty, and reasons might be found for holding that a residence for a short time on or about the first of April each year, would suffice for gaining a settlement, the legal condition of which is actual residence for seven consecutive years.
*282We are of the opinion that the proper construction of the statute is such as to require a residence for the full term of seven years, as well as taxation for that period.
According to the agreement, therefore, there must be

Judgment for the defendant.